
	

113 S850 : Preventing Greater Uncertainty in Labor-Management Relations Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 850
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Alexander (for
			 himself, Mr. Johanns,
			 Mr. Enzi, Mr.
			 Roberts, Mr. Blunt,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Scott,
			 Mr. Kirk, Mr.
			 Rubio, Mr. Coburn, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To prohibit the National Labor Relations
		  Board from taking any action that requires a quorum of the members of the Board
		  until such time as Board constituting a quorum shall have been confirmed by the
		  Senate, the Supreme Court issues a decision on the constitutionality of the
		  appointments to the Board made in January 2012, or the adjournment sine die of
		  the first session of the 113th Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Greater Uncertainty in
			 Labor-Management Relations Act.
		2.Activities by the
			 National Labor Relations Board prohibitedEffective on the date of enactment of this
			 Act, the National Labor Relations Board shall cease all activity that requires
			 a quorum of the members of the Board, as set forth in the National Labor
			 Relations Act (29 U.S.C. 151 et seq.). The Board shall not appoint any
			 personnel nor implement, administer, or enforce any decision, rule, vote, or
			 other action decided, undertaken, adopted, issued, or finalized on or after
			 January 4, 2012, that requires a quorum of the members of the Board, as set
			 forth in such Act.
		3.TerminationThe provisions of this Act shall terminate
			 on the date on which—
			(1)all members of the National Labor Relations
			 Board are confirmed with the advice and consent of the Senate, in accordance
			 with clause 2 of section 2 of article II of the Constitution, in a number
			 sufficient to constitute a quorum, as set forth in the National Labor Relations
			 Act (29 U.S.C. 151 et seq.);
			(2)the Supreme Court
			 issues a decision on the constitutionality of the appointments to the Board
			 made in January 2012; or
			(3)the adjournment
			 sine die of the first session of the 113th Congress.
			4.Effect of certain
			 board actionsIn the event
			 that this Act terminates pursuant to paragraph (1) or (3) of section 3, no
			 appointment, decision, rule, vote, or other action decided, undertaken,
			 adopted, issued, or finalized by the Board on or after January 4, 2012, that
			 requires authorization by not less than a quorum of the members of the Board,
			 as set forth in the National Labor Relations Act, may be implemented,
			 administered, or enforced unless and until it is considered and acted upon by a
			 Board constituting a quorum, as set forth in the National Labor Relations Act,
			 or the Supreme Court issues a decision on the constitutionality of the
			 appointments to the Board made in January 2012.
		
